UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 GSME Acquisition Partners I (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) G4161R126 (CUSIP Number) November 19, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) TRule 13d-1(c) ¨Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 7 Pages SCHEDULE 13G CUSIP No. G4161R126 Page 2 of 7 Pages 1) NAME OF REPORTING PERSON Hartz Capital, Inc. I.R.S. Identification No. of above person:22-3518633 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION State of New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.9% TYPE OF REPORTING PERSON CO SCHEDULE 13G CUSIP No. G4161R126 Page 3 of 7 Pages 1) NAME OF REPORTING PERSON Hartz Capital Investments, LLC I.R.S. Identification No. of above person:20-0565585 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION State of New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.9% TYPE OF REPORTING PERSON OO Schedule 13G Introductory Note This Schedule 13G corrects an error made in the Schedule 13G previously filed by the Reporting Persons with respect to the number of securities owned. Item 1(a). Name of Issuer: GSME Acquisition Partners I Item 1(b). Address of Issuer’s Principal Executive Offices: 762 West Beijing Road Shanghai, China 200041 Item 2(a). Name of Person Filing: (i) Hartz Capital, Inc., as manager of Hartz Capital Investments, LLC (ii) Hartz Capital Investments, LLC (each a “Reporting Person”) Item 2(b). Address of Principal Business Office or, if None, Residence: Both of the Reporting Persons have a business address at 400 Plaza Drive, Secaucus, NJ 07094 Item 2(c). Citizenship: Both of the Reporting Persons have citizenship in the State of New Jersey, United States Item 2(d). Title of Class of Securities: Common Stock par value $0.001 Item 2(e). CUSIP Number: G4161R126 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a)¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b)¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c)¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d)¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e)¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f)¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g)¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h)¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i)¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j)¨ Group, in accordance with §240.13d-1(b)(ii)(J) Item 4. Ownership. (i)Hartz Capital, Inc. (a) Amount beneficially owned:377,500 (b) Percent of class:7.9% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:377,500 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:377,500 (iv) Shared power to dispose or to direct the disposition of:0 (ii)Hartz Capital Investments, LLC (a) Amount beneficially owned:377,500 (b) Percent of class:7.9% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:377,500 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:377,500 (iv) Shared power to dispose or to direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of Group. Not applicable Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this Statement is true, complete and correct. September 28, 2010 Date /s/Timothy P. Terry Signature Timothy P. Terry, Assistant Secretary, Hartz Capital, Inc. Name/Title
